IN THE
                         TENTH COURT OF APPEALS



                                No. 10-12-00150-CR
                                No. 10-12-00151-CR

                         IN RE DONALD E. COLLINS


                               Original Proceeding



                      MEMORANDUM OPINION


      Donald Earl Collins filed a petition for writ of mandamus in this court seeking

jail time credit. Collins was convicted in two separate cause numbers for driving while

intoxicated. He was placed on community supervision for one of the offenses (No.

F42536), and received a prison sentence in the other offense (No. F37032). Collins’

community supervision was revoked in No. F42536, and he appealed.               Collins

complained on appeal that he should receive jail time credit for his sentence of

community supervision for the time he spent incarcerated in offense No. F37032. The

Amarillo Court of Appeals affirmed the trial court’s order and denied Collins’ request
for jail time credit. Collins v. State, 318 S.W.3d 471 (Tex. App.─Amarillo 2010, pet.

den’d).

        Collins filed a motion for jail time credit on February 29, 2012 in the trial court for

the same two cause numbers. The trial court denied the motion citing the opinion of the

Amarillo court addressing the same issue. Collins seeks a mandamus in this Court for

jail time credit. The trial court did not err in denying the motion.

        Relator’s petition for writ of mandamus is denied.




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed June 20, 2012
[OT06]




In re Collins                                                                            Page 2